UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 06-4899



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


TERRELL QUANTE LEDBETTER,

                                                Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (1:05-cr-00246)


Submitted:   August 31, 2007                 Decided:   October 3, 2007


Before MICHAEL, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sandra J. Barrett, Asheville, North Carolina, for Appellant.
Gretchen C. F. Shappert, United States Attorney, Charlotte, North
Carolina, Amy E. Ray, Assistant United States Attorney, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Terrell Quante Ledbetter pled guilty to conspiracy to

possess with intent to distribute cocaine base and was sentenced to

210 months of imprisonment. On appeal, Ledbettter alleges that his

trial counsel provided ineffective assistance for failing to argue

at   sentencing    previously   filed      objections      to    his   presentence

report.   For the reasons that follow, we affirm.

           Claims of ineffective assistance of counsel are not

cognizable    on   direct   appeal,     unless      the    record      conclusively

establishes ineffective assistance.           United States v. James, 337

F.3d 387, 391 (4th Cir. 2003); United States v. Richardson, 195

F.3d 192, 198 (4th Cir. 1999).             Rather, to allow for adequate

development   of    the   record,   claims     of     ineffective       assistance

generally should be brought in a 28 U.S.C. § 2255 (2000) motion.

United States v. Hoyle, 33 F.3d 415, 418 (4th Cir. 1994).                   We find

that   ineffective    assistance      of    counsel       is    not    conclusively

established on the record before us.

           Accordingly, we affirm.          We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                           AFFIRMED




                                    - 2 -